Title: Instructions to Virginia Delegates in re Tobacco Contract, 28 December 1782
From: House of Delegates
To: Virginia Delegates


Editorial Note
The outstanding example in Virginia of the general problem of suppressing illicit trade with the enemy by flag-of-truce vessels was the long-extended controversy between Governor Benjamin Harrison and the General Assembly on the one hand and Robert Morris, his Virginia agent Daniel Clark, and Congress on the other hand over alleged smuggling of tobacco in fulfilling the contract with the merchants-capitulant of York-town. For this contract and the dispute arising from the execution of the contract prior to the opening of the October 1782 session of the Virginia Assembly, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (5 vols. to date; Chicago, 1962——)., IV, 244–45, nn. 7, 9; 254, n. 4; 261, n. 6; 263; 266, n. 3; 267, n. 8; 340, n. 3; 394–95; 396, n. 2; 397, n. 3.
 

Virginia
In the House of Delegates
Saturday the 28th December 1782
Mr. Henderson reported from the Committee appointed to inquire into Abuses supposed to have been committed under the Allowance granted by the last Assembly for loading six hundred and eighty five Hogsheads of Tobacco on board certain British Vessels; that the Committee had, according to Order; inquired into the same, and had agreed to a Report; and come to several Resolutions thereupon, which he read in his Place, and afterwards delivered in at the Clerks Table, where the same were again twice read, and agreed to by the House, as followeth:
It appears to your Committee, that by an Agreement between Robert Morris, Esquire, and George Eddy, on the Part of a certain Ebenezer Coffin, a Passport and safe Conduct was to be granted by the Secretary of Congress, for one or more Vessels to carry to New York six hundred and eighty five Hogsheads of Tobacco, to contain on an Average one thousand pounds each, for twenty four thousand Dollars, the Amount of the Sales of the said Coffin under the Capitulation at York; which Agreement countersigned by the said Secretary, is dated the 30th of March last. It farther appears to your Committee, that by a Resolution of Congress dated the 30th day of May last, the Members of that Honorable Body who were deputed to repair to the Southern States should be authorized to make such Explanations to the Legislature of this State, as they should judge expedient, relative to the Agreement made between the Secretary of Congress, the Superintendant of Finance, and Ebenezer Coffin, pursuant to the Resolutions of the 11th Day of February. It farther appears to your Committee, that in Consequence thereof, and by a Resolution of the last Session of Assembly, the Governor was desired to give every necessary Assistance for the carrying the views of Congress and their Financier into due effect respecting the loading and clearing certain Flag Vessels with six hundred and eighty five Hogsheads of Tobacco. It farther appears to your Committee, from the Examination of Mr. Daniel Clarke, that nine hundred and five Hogsheads of Tobacco weighing nine hundred and eighty nine thousand five hundred and eighty-eight Pounds, were shipped by the said Mr. Clarke in the Ships New York and Fame; that the said Ships New York and Fame, were the Vessels to which Passports were granted by the Secretary of Congress, for loading the six hundred and eighty five Hogsheads under the Allowance aforesaid; that the said Mr. Daniel Clarke in Justification of his Proceedings produced a letter from the Secretary of Congress, which is dated the third of May last, and which, as he informs, came to his Hands on the 9th Day of July and is so by him indorsed which said Letter your Committee have thought proper to insert and is in these Words following:




“Sir,
I beg leave to transmit to your Care and Address two passports one for the Ship Fame, and the other for the Ship New York, which are sent from New York to carry away Tobacco for Goods sold under the Capitulation at York Town. The Persons interested have proved to my Satisfaction that they have sold Goods under the said Capitulation to the Amount of forty four thousand and thirty seven Spanish Milled Dollars and two-thirds of a Dollar; But as it cannot be ascertained how many Hogsheads each of the Vessels will carry I have left a Blank for the Number which I have to request the Favor of you to fill up; and send me an Account of the Quantity shipped in each Vessel; You will be pleased to procure Documents to shew that the Quantity shipped does not amount to more than the Sums above mentioned and that the same belong to the Traders Capitulant at York and no others. As no Return has been made to me of the Crew of the Ship New York, I must farther request the Favor of you to have their Names inserted in the Margin of the Passports and send me a List of them. I am Sir
Your obedient Humble Servant,

(Signed) Charles Thomson
(Dated) May 3 1782.
(Addressed) Mr. Daniel Clarke.[”]





It farther appears to your Committee from the Examination of Mr. Clarke that six hundred and eighty five thousand pounds of the said Tobacco was the Quantity contracted for by Mr. Morris with Mr. Coffin and that the Residue being three hundred and four thousand five hundred and eighty eight pounds was shipped on Account of the said George Eddy of Philadelphia who is Commissary of Prisoners and Agent for the Capitulants at York and that the same was shipped for the use of the Capitulants only, so far as he knows; that the Money for the Purchase of all the said nine hundred and eighty nine thousand five hundred and eighty eight pounds of Tobacco was advanced or furnished by Mr. Morris but that so much as was sufficient for three hundred and four thousand five hundred and eighty eight pounds was on Account and at the Request of the said George Eddy; that Mr. Clarke applied to no Authority of this State for Leave to ship the additional Quantity of Tobacco by him put on Board the said Ships New York or Fame.
Resolved That three hundred and four thousand five hundred and eighty eight pounds of Tobacco more than the Quantity specified in the Allowance of the last Assembly has been shipped on Board the Ships New York and Fame which appears to have been for the Capitulants at York and that no Return thereof has been made to the Executive of this State.
Resolved That the Delegates of the State in Congress be instructed to lay the above Statement before that Honorable Body and make Report to the next Session of Assembly.





Teste






John Beckley CHD


1782 December 28th





Agreed to by the Senate





Will: Drew C.S.






A Copy






Teste






John Beckley C.h.d. 


 